Case 4:16-cv-04957-JSW Document 95-1 Filed 03/22/19 Page 1 of 3




       Exhibit A
Korolshteyn v.Case  4:16-cv-04957-JSW
               Costco                         Document
                      Wholesale Corporation, ---             95-1
                                                 Fed.Appx. ---- (2019)Filed   03/22/19 Page 2 of 3
2019 WL 1076857


                                                            Before: TALLMAN and IKUTA, Circuit Judges, and
                  2019 WL 1076857
                                                            BOUGH, * District Judge.
   Only the Westlaw citation is currently available.
            This case was not selected for
       publication in West's Federal Reporter.
     See Fed. Rule of Appellate Procedure 32.1                                 MEMORANDUM **
       generally governing citation of judicial
      decisions issued on or after Jan. 1, 2007.             *1 Tatiana Korolshteyn and other putative class action
     See also U.S.Ct. of App. 9th Cir. Rule 36-3.           plaintiffs appeal an adverse summary judgment entered
    United States Court of Appeals, Ninth Circuit.          by the district court in favor of Costco Wholesale
                                                            Corporation and NBTY and a denial of               Daubert
  Tatiana KOROLSHTEYN, on behalf of herself and
                                                            motions in a diversity class action. The class alleges that
   all others similarly situated, Plaintiff-Appellant,      appellees violated California’s Unfair Competition Law
                            v.                              (“UCL”) and Consumer Legal Remedies Act (“CLRA”)
       COSTCO WHOLESALE CORPORATION                         by falsely advertising the benefits of TruNature Ginkgo
        and NBTY, Inc., Defendants-Appellees.               Biloba with Vinpocetine. Both parties had introduced
                                                            expert testimony supporting their respective claims and
                    No. 17-56435
                          |                                 the district court denied appellants’   Daubert motions
      Argued and Submitted November 9, 2018                 to exclude the testimony of three of the appellees’ expert
                          |                                 witnesses. We have jurisdiction under 28 U.S.C. § 1291.
       Submission Vacated November 13, 2018                 We review summary judgment de novo. See Edwards v.
                          |                                 Wells Fargo & Co., 606 F.3d 555, 557 (9th Cir. 2010). We
   Resubmitted February 20, 2019 Portland, Oregon           review a district court’s admission of scientific evidence
                          |                                 for abuse of discretion. See    Gen. Elec. Co. v. Joiner,
                Filed March 7, 2019                         522 U.S. 136, 146, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997).
                                                            Because the district court did not have the benefit of a
Attorneys and Law Firms                                     recently released decision of our court, we reverse the
                                                            district court’s grant of summary judgment, affirm the
Elaine A. Ryan, Attorney, Bonnett, Fairbourn, Friedman
& Balint, P.C., Phoenix, AZ, Max A. Stein, Boodell &        denial of the     Daubert motions, and remand for further
Domanskis, LLC, Chicago, IL, Patricia N. Syverson,          proceedings.
Esquire, Bonnett Fairbourn Friedman & Balint PC, San
Diego, CA, Stewart M. Weltman, Siprut, PC, Chicago, IL,     Based on the recently released opinion, the district
for Plaintiff-Appellant                                     court erred in granting summary judgment by failing to
                                                            apply the appropriate substantive evidentiary standard
William A. Delgado, Willenken Wilson Loh & Delgado,
                                                            of a preponderance to claims brought under California’s
LLP, Los Angeles, CA, Megan O'Neill, Willenken Wilson
                                                            consumer protection laws. See Sonner v. Schwabe N. Am.,
Loh & Delgado LLP, San Francisco, CA, for Defendants-
                                                            Inc., 911 F.3d 989, 992 (9th Cir. 2018). The appropriate
Appellees
                                                            evidentiary standard must be applied in determining
Jennifer Marilyn Shield Adams, Amin Talati Upadhye          whether a factual dispute must be submitted to a jury.
LLP, Chicago, IL, for Amicus Curiae The Council for         See     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
Responsible Nutrition                                       255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). The district
                                                            court applied a tougher, conclusive standard, holding
Appeal from the United States District Court for the
                                                            that the existence of scientific studies supporting the
Southern District of California Cathy Ann Bencivengo,
                                                            alleged benefits of the product precluded the appellants
District Judge, Presiding, D.C. No. 3:15-cv-00709-CAB
                                                            from conclusively proving falsity in the appellees’ product
                                                            labeling. We therefore remand so that the district court
                                                            may apply the newly clarified standard. See Sonner at 992.


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Korolshteyn v.Case  4:16-cv-04957-JSW
               Costco                         Document
                      Wholesale Corporation, ---             95-1
                                                 Fed.Appx. ---- (2019)Filed        03/22/19 Page 3 of 3
2019 WL 1076857

                                                                  2786, 125 L.Ed.2d 469 (1993). We affirm the district
The district court did not abuse its discretion in                court’s denial of appellants’      Daubert motions.
denying appellants’    Daubert motions and admitting
                                                                  REVERSED IN PART, AFFIRMED IN PART, and
the testimony of appellees’ expert witnesses. Concerns
                                                                  REMANDED.
regarding the admission of “shaky” evidence are resolved
through the trial process through “[v]igorous cross-
                                                                  Each party shall bear its own costs on appeal.
examination, presentation of contrary evidence, and
careful instruction on the burden of proof.”     Daubert
v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596, 113 S.Ct.         All Citations

                                                                  --- Fed.Appx. ----, 2019 WL 1076857 (Mem)


Footnotes
*      The Honorable Stephen R. Bough, United States District Judge for the Western District of Missouri, sitting by designation.
**     This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.
1      The motion to file and request to extend time for filing an Amicus Curiae by the Consumer Attorneys of California in
       support of appellants is denied as moot following the panel’s reversal of summary judgment and the Court’s recent
       decision in Sonner v. Schwabe N. Am., Inc., 911 F.3d 989 (9th Cir. 2018) confirming the appropriate standard of proof
       in UCL and CLRA claims.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
